Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

In accordance with the specification in Figs. 2A-B, the limitation requiring the Euclidean distance of the origin point to the second point to be at a minimum value, must be interpreted to be a local minimum value, as the absolute minimum value in Fig 2B is shown to be the point corresponding to the limit of the Euclidean distance as a point on the path approaches the origin. Without such an interpretation, claims 25 and 26 would not be properly supported.

Allowable Subject Matter

Claims 1-9, 12-13, 15-17, 19-20, & 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the independent claims and the combination of limitations featured provided in the independent claims overcome the prior art, in that the same physical structure as cited was not found in the prior art of record, wherein the first and second transmission lines feature coil patterns, and the third transmission line features an open loop pattern, with designated first and second points providing maximum and minimum Euclidean distances from the origin, as claimed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843